DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the analog and optic front-end devices may include optical receiver, optical sources, & power supply (0022, lines 6-7).
Applicant teaches the optical coupling system may include a beam splitter, an independent wavelength coupler, or an optical circulator (0023).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 /are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US Pat No. 10/012563 in view of Na US Pub No. 2018/0017464.


a plurality of analog and optic front-end devices (fig 4, 402 & 404), wherein specified analog and
optic front-end devices of the plurality of analog and optic front-end devices are to measure, in parallel, light transmission with respect to specified optical fibers of a plurality of optical fibers (col 3, lines 55-60);
an interface (fig 4, 406) operatively connected to the plurality of analog and optic front-end devices (col 3, lines 49-53); 
a measurement controller (fig 4, 406) operatively connected to the interface to control operation of the plurality of analog and optic front-end devices, and analyze at least one property “fault” of the specified optical fibers (col 3, lines 50-53 & 60-65).

Wang does not specifically teach the front-end interface converts analog signals to digital signals.

Na, in the same field of endeavor as Wang of optical testing of lines (0011 Na), teaches an analogue to digital converter i.e. front-end interface configured to convert optical signals i.e. analogue signals into digital signal (0061).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Na’s front-end interface with Wang’s interface and analog and optic front-end devices to convert light signals captured by Wang’s analog and optic-front end devices into digital signals enabling Wang’s interface to process the signal.

With respect to claim 4 according to claim 1, the combination teaches the multiple front-end device based high speed OTDR acquisition system wherein each analog and optic front-end device of the plurality of analog and optic front-end devices includes a power supply “turned on” (abstract line 3 & 4 Wang) to locally generate power for operation of a corresponding analog and optic front-end device.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US Pat No. 10/012563 in view of Na US Pub No. 2018/0017464 in further view of Bonche et al. US Pat No. 10,101,240.

With respect to claim 2 according to claim 1, the combination does not teach a driver to control operation of an optical source to generate a modulated optical signal.

Bonche, in the same field of endeavor as Wang of optical testing of a fiber, teaches a driver configured to control the operation of an optical source (fig 1, 104) to generate a pulse i.e. modulated signal.  Bonche further teaches analyzing the pulse signal after the signal has traveled through a fiber under test to detect faults within the fiber (col 3, lines 1-5).  The width of the pulse can be selected to allow the light signal to reach the end of a fiber during defect detection (col 11, lines 20-30).  At the time prior the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Bonche’s driver with the combination’s analog and optic front-end devices to emit pulses which can be used to detect faults in relatively long fibers under test.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US Pat No. 10/012563 in view of Na US Pub No. 2018/0017464 in further view of US Pub No. 2019/0137355.

With respect to claim 8 according to claim 1, the combination teaches the multiple front-end device based high speed OTDR acquisition system wherein the measurement controller includes digital signal processing to analyze the digital signals (0061 Na) (fig 7,704 Wang).

The combination does not teach a power measurement.

Nakatani, in the same field of endeavor as Wang of fault detection, teaches a controller configured to detect faults based upon power measurements (0072, lines1-3). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to measure intensity via the combination’s controller to detect faults within a line of fibers.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US Pat No. 10/012563 in view of Na US Pub No. 2018/0017464 in further view of Sugimoto et al. US Pub No. 2017/0135175 in further view of Alexandrovich et al. US Pub No. 2013/0076270.

With respect to claim 9 according to claim 1, the combination does not teach a pluggable configuration for plugging into a slot.

Sugimoto, in the field of endeavor of illumination control, teaches a plurality of sub controllers comprising out ports i.e. slots configured to control the on/off state of corresponding light sources (claim 1).

Sugimoto does not teach a pluggable configuration

Alexandrovich, in the field of endeavor illumination control, teaches a pluggable configuration (fig 2) configured to plug into a slot, wherein the connection between the slot and plug enables a light sources to receive power.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a plug with the combination’s analog and optic front-end device and a slot with the combination’s front-end interface to power the optic front-end device’s light sources.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ruchet US Pub No. 2017/0085317, Chen et al. US Pub No. 2014/0362367, L’Heureux et al. US Pub No. 2016/041065, & Schell et al. US Pub No. 2013/0194566.
	
Allowable Subject Matter
Claims 11-20 are allowed.  Claims 3, 5-7, & 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “couple a return signal from the corresponding optical fiber to an optical receiver.”, in combination with the rest of the limitations of claim 3.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “receive a photocurrent from an optical receiver that receives a return signal from a corresponding optical fiber of the specified optical fibers”, in combination with the rest of the limitations of claim 5.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “controller controls operation of at least one analog and optic front-end device of the plurality of analog and optic frontend devices as an OTDR”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “measurement controller controls operation of at least one analog and optic front-end device of the plurality of analog and optic frontend devices as a distributed fiber sensing interrogator”, in combination with the rest of the limitations of claim 7.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least one analog and optic front-end device of the plurality of analog and optic front-end devices includes a different configuration compared to at least one other analog and optic front-end device of the plurality of analog and optic front-end devices”, in combination with the rest of the limitations of claim 10.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “couple a return signal from the corresponding optical fiber to an optical receiver’ in combination with the rest of the limitations of claim 11.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “receive a photocurrent from an optical receiver that receives a return signal from a corresponding optical fiber of the specified optical fibers” in combination with the rest of the limitations of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877